BUSSEY, Judge.
Cleaven Lee Austin, Jr., hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County with the crime of Grand Larceny, After Former Conviction of a Felony, and his punishment was assessed at eight years imprisonment in the State Penitentiary. From said judgment and sentence a timely appeal has been perfected to this Court.
The uncontroverted evidence adduced by the State establishes that on the 20th day of February, 1968, the defendant stole, from the C. R. Anthony Company, located at Seventh and Broadway in Oklahoma City, Oklahoma, a suitcase and dresses of a value in excess of $20.00. He was observed by numerous witnesses on the premises in possession of the stolen property and after effecting his escape by breaking a lobby window on the ground floor of the building, he was captured shortly thereafter *321bleeding from cuts apparently suffered in his escape through the broken window. Evidence of his prior convictions, duly authenticated were admitted in evidence.
Although there are several assignments of error urged on appeal, to-wit: insufficiency of the evidence and excessiveness of punishment — such alleged errors are not supported by the record. After careful examination of the record, we are of the opinion that the evidence amply supports the verdict of the jury; that the court carefully and meticulously instructed them on the law applicable to the case; and that the record is free of error which would justify modification or reversal. The punishment being well within the range provided by law, we are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, P. L, and NIX, J., concur.